                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

UNITED STATES OF AMERICA                  :
                                          :      CASE NO.: 4:18-CR-22 (CDL)
   v.                                     :
                                          :
STEVEN DUKES                              :
                                          :


                       PRELIMINARY ORDER OF FORFEITURE

        WHEREAS, the Defendant, Steven Dukes (“Defendant”), pled guilty to a written

Plea Agreement to Count One of the Indictment, charging him with Receipt of Child

Pornography, in violation of Title 18, United States Code, Sections 2252A(a)(2)(A) and

2252A(b)(1). In this violation, the Defendant specifically possessed the following property

which contained child pornography: One (1) Toshiba Satellite laptop, Model: L855-

S54905, Serial Number: 5D078774Q, including all files/data/images contained thereon,

and one (1) DVD labeled “4-18-18 All Vids”, (hereinafter collectively referred to as the

“subject property”);

        AND WHEREAS, the Indictment of Defendant Dukes contained a Forfeiture

Notice, pursuant to which the United States seeks forfeiture under Title 18, United States

Code, Section 2253, of the subject property which contains child pornography in violation

of the aforesaid offense;

        AND WHEREAS, the Court has determined, based on the evidence already in the

record, and the evidence set forth in the Defendant’s Plea Agreement: (1) that Defendant

has an ownership interest in the subject property; (2) that the subject property is subject
to forfeiture pursuant to 18 U.S.C. § 2253; and (3) that the United States has established

the requisite nexus between the aforesaid offense and subject property.

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

THAT:

        1.    Pursuant to 18 U.S.C. § 2253, 18 U.S.C. ' 3554, and Rule 32.2(b), Federal

Rules of Criminal Procedure, the Court finds by a preponderance of the evidence that the

United States has demonstrated the required nexus between the subject property and the

offense(s) of conviction and the subject property is hereby forfeited to the United States.

        2.    Upon the entry of this Order, in accordance with FED. R. CRIM. P. 32.2(b)(3),

the Attorney General (or a designee) is authorized to seize the subject property, and to

conduct any discovery that may assist in identifying, locating or disposing of the subject

property, and to commence any applicable proceeding to comply with statutes governing

third-party rights, including giving notice of this Order.

        3.    The United States shall publish notice of the Order and its intent to dispose

of the subject property in such a manner as the United States Attorney General (or his

designee) may direct. The United States may also, to the extent practicable, provide

written notice to any person known to have an alleged interest in the subject property.

        4.    Any person, other than the above-named defendant, asserting a legal

interest in the subject property must, within thirty (30) days after receipt of notice, or no

later than sixty (60) days from the first day of publication on the official internet

government forfeiture site, www.forfeiture.gov, whichever is earlier, petition the Court for

a hearing without a jury to adjudicate the validity of his alleged interest in the subject


                                               2
property, and for an amendment of the Order of Forfeiture, pursuant to 21 U.S.C. ' 853(n),

as incorporated by 18 U.S.C. ' 2253.

       5.     Pursuant to FED. R. CRIM. P. 32.2(b)(4), this Preliminary Order of

Forfeiture shall become final as to the Defendant at the time of sentencing and shall

be made part of the sentence and included in the judgment. If no third-party files a

timely claim, this Order shall become the Final Order of Forfeiture, as provided by F ED.

R. CRIM. P. 32.2(c)(2).

       6.     Any petition filed by a third-party asserting an interest in the subject property

shall be signed by the petitioner under penalty of perjury, and shall set forth the nature

and extent of the petitioner=s right, title or interest in the subject property, the time and

circumstances of the petitioner=s acquisition of the right, title or interest in the subject

property, any additional facts supporting the petitioner=s claim and the relief sought.

       7.     If a petition is filed by a third party, and after the disposition of any motion

filed under FED. R. CRIM. P. 32.2(c)(1)(A) and before a hearing on the petition, discovery

may be conducted in accordance with the Federal Rules of Civil Procedure upon a

showing that such discovery is necessary or desirable to resolve factual issues.

       8.     After the disposition of any motion filed under FED. R. CRIM. P. 32.2(c)(1)(A)

and before a hearing on the petition, discovery may be conducted in accordance with the

Federal Rules of Civil Procedure upon a showing that such discovery is necessary or

desirable to resolve factual issues.

       9.     The United States shall have clear title to the subject property following the

Court=s disposition of all third-party interests, or if none, following the expiration of the


                                              3
period provided in 21 U.S.C. ' 853(n) for the filing of third-party petitions, incorporated by

18 U.S.C. ' 2253.

       10.    The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to FED. R. CRIM. P. 32.2(e).

       SO ORDERED, this 7th day of November, 2018.



                                                      s/Clay D. Land
                                                  CLAY D. LAND, CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT
                                                  MIDDLE DISTRICT OF GEORGIA


PREPARED BY:

CHARLES E. PEELER
UNITED STATES ATTORNEY


/s/ JIM CRANE
ASSISTANT UNITED STATES ATTORNEY
GEORGIA STATE BAR NO. 193275




                                              4
